Citation Nr: 1105712	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected musculoskeletal low back pain with sciatic 
neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected irritable bowel syndrome and 
gastroesophageal reflux disease (GERD), claimed as nausea and 
constipation.

3.  Entitlement to service connection for anterior lipomas of the 
left calf, claimed as soft tissue masses to left leg, to include 
as secondary to service-connected frostbite residuals of left and 
right foot, left ankle reconstruction, plantar wart of right 
foot, and musculoskeletal low back pain with sciatic neuropathy.

4.  Entitlement to service connection for fusion of the right 
foot and ankle, to include as secondary to service-connected 
frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.

5.  Entitlement to service connection for right leg reflex 
sympathetic dystrophy, to include as secondary to service-
connected frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.

6.  Entitlement to service connection for chronic nerve pain of 
the right leg, to include as secondary to service-connected 
frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.

7.  Entitlement to service connection for atrophy of the right 
leg, to include as secondary to service-connected frostbite 
residuals of left and right foot, left ankle reconstruction, 
plantar wart of right foot, and musculoskeletal low back pain 
with sciatic neuropathy.
 
8.  Entitlement to service connection for a right leg disability, 
to include as secondary to service-connected frostbite residuals 
of left and right foot, left ankle reconstruction, right foot and 
ankle fusion, plantar wart of right foot, and musculoskeletal low 
back pain with sciatic neuropathy.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1985 to November 
1988 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from July 2007, July 2008, December 2008 rating 
decisions of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claims.   

The issues of entitlement to service connection for fusion of the 
right foot and ankle, right leg reflex sympathetic dystrophy, 
right leg atrophy, and a right leg disability, to include as 
secondary to service-connected frostbite residuals of left and 
right foot, left ankle reconstruction, plantar wart of right 
foot, and musculoskeletal low back pain with sciatic neuropathy, 
are addressed in the REMAND portion of the decision below and are  
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected low 
back disability is manifested by pain, flare-ups, limitation of 
motion, and forward flexion of the thoracolumbar spine greater 
than 30 degrees; unfavorable ankylosis of the thoracolumbar spine 
is not shown.

2.  The evidence does not show that the Veteran experiences 
incapacitating episodes requiring bed rest prescribed by a 
physician and treated by a physician due to her low back 
disability.

3.  The medical and other evidence of record indicates that the 
Veteran has neuropathy of the bilateral lower extremities due to 
her service-connected low back disability which is manifested by 
no more than mild incomplete sciatic nerve paralysis.

4.  The evidence shows that the Veteran's irritable bowel 
syndrome and GERD is manifested by episodes of diarrhea and 
persistently recurrent epigastric distress with pyrosis and 
regurgitation; more or less constant abdominal distress, 
dysphagia, and arm or shoulder pain productive of considerable 
impairment of health are not shown.  

5.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.

6.  The competent and probative evidence does not show that the 
Veteran's currently diagnosed anterior lipomas of the left calf 
are related to either her military service or her service-
connected frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, or musculoskeletal 
low back pain with sciatic neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the Veteran's service-connected musculoskeletal low back pain 
with sciatic neuropathy are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a separate 10 percent rating for neuropathy 
of the right lower extremity due to the Veteran's service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.310, 4.71a, Diagnostic 
Code 8520 (2010).

3.  The criteria for a separate 10 percent rating for neuropathy 
of the left lower extremity due to the Veteran's service-
connected low back disability have been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for irritable bowel syndrome and GERD have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7319, 7346 (2010).

5.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).

6.  Entitlement to service connection for anterior lipomas of the 
left calf, claimed as soft tissue masses to left leg, to include 
as secondary to service-connected frostbite residuals of left and 
right foot, left ankle reconstruction, plantar wart of right 
foot, and musculoskeletal low back pain with sciatic neuropathy, 
is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
her service-connected low back disability and irritable bowel 
syndrome and GERD as well as entitlement to service connection 
for chronic nerve pain of the right leg and anterior lipomas of 
the left calf, to include as secondary to service-connected 
frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in February 2008.  Although the February 2008 
VCAA letter was provided after the initial adjudication of the 
irritable bowel syndrome and GERD claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim in a June 2008 statement of the case (SOC) and a December 
2008 supplemental statement of the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, Social Security Administration (SSA) 
records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in March, April, May, 
and October 2008 with respect to her irritable bowel syndrome and 
GERD, low back, and left calf anterior lipomas.  The examination 
reports reflect that the examiners interviewed and examined the 
Veteran, reviewed her past medical history, documented her 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Furthermore, these examination reports contain sufficient 
information to rate the Veteran's disabilities under the 
appropriate diagnostic criteria.  The Board therefore concludes 
that the VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the while the March, May, 
and October 2008 VA examiners documented a review of the 
Veteran's claims folder, there is no indication as to whether the 
claims folder was available and reviewed by the April 2008 VA 
examiner for the Veteran's service-connected irritable bowel 
syndrome and GERD.  However, such did not have an adverse effect 
on the adequacy of the examination.  Notably, as previously 
indicated, the examiner fully considered the Veteran's 
complaints, to include her complaints of diarrhea, constipation, 
and bloating.  A physical examination was then performed that 
addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claims.  She has retained the services 
of a representative.  In her July 2008, January and March 2009 
substantive appeals [VA Form 9], the Veteran declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Low Back Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis 
of disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's disability under Diagnostic Codes 
5299-5243.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The RO assigned Diagnostic Code 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first with the numbers 
of the most closely related body part and '99'.  See 38 C.F.R. § 
4.20 (2010) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  The RO 
determined that the most closely analogous Diagnostic Code is 38 
C.F.R. § 4.71a, Diagnostic Code 5243 [intervertebral disc 
syndrome].  

The evidence of record indicates that the Veteran has been 
provided a diagnosis of mild lumbar and thoracic spine 
degenerative changes.  See, e.g., a private treatment record from 
P.R., M.D., dated in October 2007.  Based on reported 
symptomatology, and consistent with Diagnostic Code 5243, the 
Board will consider the claim under both the General Rating 
Formula for Diseases and Injuries of the Spine and the Formula 
for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and 
treatment by a physician.

Schedular rating 

The Veteran's low back disability is currently evaluated 20 
percent disabling.  To warrant a 40 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran must show forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010).  

Private and VA treatment records document the Veteran's treatment 
for her lumbar spine disability.  Specifically, a private 
treatment record from Dr. P.R. dated in October 2007 indicates 
that an MRI revealed findings of mild lumbar and thoracic spine 
degenerative changes.  Further, an MRI of the lumbar spine dated 
in December 2007 revealed mild mid to lower lumbar spine 
degenerative changes with mild bilateral neural foramen narrowing 
at L5-S1 with no stenosis.  

The Veteran was provided a VA examination in May 2008.  She 
complained of increasing pain, stiffness, and soreness in her 
back, as well as difficulty getting up and down.  She did not 
report falling, unsteadiness, fatigue, decreased motion, 
weakness, spasms, visual dysfunction, dizziness, or bowel or 
bladder impairment.  However, she reported moderately severe 
flare-ups which occurred weekly and lasted hours in duration with 
no identifying precipitating factors.  She further stated that 
the lumbar spine disability moderately affected chores, exercise, 
and sport, mildly affected shopping and recreation; and did not 
affect traveling, feeding, bathing, dressing, toileting, and 
grooming.  She also reported that she used medication and 
whirlpool therapy for treatment.  The examiner noted the absence 
of assistive devices for ambulation, and the Veteran indicated no 
limitation to walking as a result of the lumbar spine disability.  

Upon physical examination, the examiner noted the absence of 
muscle spasm, atrophy, guarding, tenderness, weakness, and spinal 
abnormalities.  Further, she reported that the Veteran's posture 
and gait were normal.  Range of motion testing revealed forward 
flexion up to 90 degrees with pain at 80, extension up to 20 
degrees with no additional limitation due to pain, as well as 
right and left lateral flexion and extension of 25 degrees with 
pain at 20 degrees.  The examiner noted the absence of pain after 
repetitive use, as well as no additional loss of motion on 
repetitive use of the joint.  She diagnosed the Veteran with 
lumbar musculoligamentous strain/mechanical low back pain with 
sciatic neuropathy.    

The Board finds no medical evidence which contradicts the 
findings of the May 2008 VA examiner.  As noted above, to warrant 
a 40 percent disability rating under Diagnostic Code 5243 of the 
General Rating Formula for Diseases and Injuries of the Spine, 
the Veteran must demonstrate forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 

However, review of the evidence of record reveals that the 
Veteran's lumbar spine symptomatology does not warrant a 40 
percent disability rating.  Specifically, the competent and 
probative evidence of record demonstrates that the Veteran is 
able to maintain forward flexion of the thoracolumbar spine to at 
least 80 degrees.  With respect to favorable ankylosis of the 
entire thoracolumbar spine, the objective medical evidence of 
record is pertinently absent any indication that ankylosis 
exists.  "Ankylosis" is immobility and consolidation of a joint 
due to a disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Medicine at 68 
(4th Ed. 1987)].  Neither the medical or lay evidence of record 
suggests that the Veteran's lumbar spine is immobile.  On the 
contrary, the record shows that the Veteran has maintained 
motion, albeit limited motion, throughout the course of the 
appeal.  As such, a 40 percent disability rating is not 
warranted.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of her low back 
disability, notably her difficulty with performing daily 
activities, intermittent flare-ups, pain, and stiffness.  See, 
e.g., the May 2008 VA examination report.  

The Board finds, however, that the probative medical evidence of 
record does not indicate any significant additional functional 
loss.  Specifically, during the most recent VA examination in May 
2008, the Veteran was able to maintain forward flexion up to 80 
degrees with consideration of pain.  Additionally, the VA 
examiner noted that repetitive range of motion testing of the 
spine was not additionally limited by pain, and there was no 
additional limitation of motion.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the Veteran's low back disability under 38 C.F.R. § 4.40 and 
4.45.  The current 20 percent rating adequately compensates the 
Veteran for any functional impairment attributable to her 
service-connected low back disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a separate 
rating for neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal disorder]. 

With respect to neurological deficit in the bilateral lower 
extremities, the Veteran complained of numbness in her legs 
during an evaluation for her back at the Mary Lanning Memorial 
Hospital dated in October 2007.  Neurological testing at that 
time revealed sensory deficit in the legs as well as reflex of 
2/5 in the knees, and the Veteran was diagnosed with sciatica.  
Further, the Veteran complained of radiating pain in her right 
leg during the May 2008 VA examination, and was diagnosed with 
sciatic neuropathy at that time.  Although the May 2008 VA 
examination report indicates essentially normal findings with 
regard to neurological impairment of the left lower extremity, in 
resolving the benefit of the doubt in the Veteran's favor, the 
medical evidence of record arguably demonstrates mild 
radiculopathy of the right and left lower extremities.  However, 
the medical evidence does not present a picture consistent with 
moderate, moderately severe, or severe disability of the 
bilateral lower extremities.  Notably, the May 2008 VA 
examination report indicates knee and ankle jerk reflex of 2+ as 
well as normal plantar flexion in the bilateral lower 
extremities.  Indeed, there is no objective evidence of pathology 
which might be said to be indicative of moderate, moderately 
severe, or severe pathology with respect to the Veteran's 
bilateral lower extremities.  Therefore, separate 10 percent 
ratings for neuropathy of the right and left lower extremities, 
but no higher, are warranted.  

The Board further observes that the Veteran complained of an 
inability to void well during a private treatment evaluation at 
the Mary Lanning Memorial Hospital dated in October 2007.  
However, she was not diagnosed with any urological disability at 
that time.  Moreover, she subsequently reported no history of 
urinary incontinence, urinary urgency, urinary retention 
requiring catherization, urinary frequency, nocturia, or 
obstipation to the May 2008 VA examiner.  Further, the VA 
examiner did not indicate any bladder impairment upon examination 
of the Veteran, and the remainder of medical evidence is absent 
any indication of such.  Finally, the Board notes that the 
Veteran is currently in receipt of compensation for bowel 
impairment related to her irritable bowel syndrome with 
gastroesophageal reflux disease.  Accordingly, a separate rating 
for bowel or bladder impairment is not warranted.  

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months and a 40 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Further, as noted in the schedular criteria, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  

The Veteran has contended that her low back disability causes 
flare-ups, pain, and interference in daily activities.  However, 
the medical evidence does not indicate, and the Veteran does not 
contend, that she has been prescribed bed rest by a physician 
based on incapacitating episodes.  

Therefore, the Veteran's service-connected low back disability 
does not warrant an increased disability rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes at any time during the course of this appeal.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's low back 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the May 2008 VA examination 
report as well as VA and private treatment records indicate that 
her low back limitation of motion has remained relatively 
consistent throughout the period.  As such, there is no basis for 
awarding the Veteran a disability rating other than the currently 
assigned 20 percent for any time from January 2007 to the 
present. 

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

Higher evaluation for Irritable Bowel Syndrome and GERD

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

Disabilities of the gastrointestinal system are rated under the 
diagnostic criteria found at 38 C.F.R. § 4.114.  VA acknowledges 
that diseases of the digestive system may coexist but produce a 
common disability picture manifested by such symptoms as 
abdominal pain or distress, anemia, or disturbances of nutrition.  
In such situations, a single rating is to be assigned based on 
the predominant disability present.  38 C.F.R. §§ 4.113, 4.114 
(2010).  

The Veteran's service-connected irritable bowel syndrome and GERD 
is currently rated under Diagnostic Codes 7319-7346 [irritable 
colon syndrome; hiatal hernia].  See 38 C.F.R. § 4.27 (2010) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].

After having carefully considered the matter, the Board has 
concluded that Diagnostic Codes 7319 and 7346 are the most 
appropriate diagnostic codes as they most close approximate the 
Veteran's irritable bowel syndrome and GERD symptomatology.  The 
Veteran and her attorney have not suggested a more appropriate 
diagnostic code.

Diagnostic Code 7319 is utilized for the evaluation of irritable 
bowel syndrome.  Diagnostic Code 7319 provides a 10 percent 
disability rating for moderate irritable bowel syndrome with 
frequent episodes of bowel disturbance and abdominal distress; a 
30 percent disability rating is warranted for severe irritable 
bowel syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress. 

Diagnostic Code 7346 is utilized for the evaluation of hiatal 
hernia.  Diagnostic Code 7346 provides a 10 percent evaluation 
when the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is warranted when 
there are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

Schedular rating

A VA hospitalization record dated in June 2007 documents the 
Veteran's complaints of abdominal pain with several episodes of 
diarrhea, nausea, emesis, and vomiting.  Upon examination, the VA 
physician noted that the Veteran's abdomen was soft and tender to 
palpation in the right upper and lower quadrants with no rebound.  
An abdominal ultrasound revealed normal findings with no stones, 
no ductal dilation or gallbladder wall thickening or fluid as 
well as a normal bile duct.  After two days of hospitalization, 
the Veteran was discharged with no changes to her medication 
treatment.    

The Veteran was subsequently afforded a VA examination in April 
2008.  She complained of sudden onset of diarrhea following by a 
week of constipation and bloating, as well as occasional 
abdominal pain associated with the constipation.  She did not 
take medication for her irritable bowel syndrome, although she 
takes more fiber during the weeks of constipation.  She also 
complained of heartburn and reflux for which she takes 
medication.  She stated that although she is most symptomatic 
after meals and in the evening which interferes with sleep and 
that she wakes up with some stomach contents in the back of her 
throat, her condition is stable.  The VA examiner noted an 
absence of a history of trauma to the intestines, intestinal 
neoplasm, vomiting, fistula, intestinal pain, ulcerative colitis, 
ostomy, and episodes of abdominal colic, abdominal distension 
consistent with partial bowel obstruction.   However, the Veteran 
complained of diarrhea which occurred weekly and lasted three 
days in duration.  She also stated that the irritable bowel 
syndrome and GERD mildly affect feeding, and do not affect 
chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  
With regard to the Veteran's GERD, the VA examiner noted an 
absence of history of trauma to the esophagus, esophageal 
neoplasm, vomiting associated with esophageal disease, dysphagia, 
esophageal distress, hematemesis or melena, and esophageal 
dilation.  However, she noted a history of daily heartburn or 
pyrosis and daily nausea which resolved.  

Upon physical examination, the examiner pertinently reported that 
the Veteran's general health was "fair," and noted the absence 
of significant weight loss or malnutrition, fistula, anemia, 
abdominal mass, and abdominal tenderness.  Indeed, the examiner 
reported that the Veteran's abdomen was soft and nontender.  She 
diagnosed the Veteran with irritable bowel syndrome with 
alternating constipation and diarrhea.     

After having carefully considered the matter, the Board finds 
that the competent and probative evidence of record demonstrates 
that an increased rating for the Veteran's service-connected 
irritable bowel syndrome and GERD is not warranted under 
Diagnostic Codes 7319 and 7346.  

With respect to Diagnostic Code 7319, the competent and probative 
evidence demonstrates that the Veteran's irritable bowel syndrome 
more closely approximates moderate disability rather than severe 
disability.  The Board observes that the Veteran has complained 
of frequent diarrhea and vomiting as well as abdominal pain.  
However, there is no objective evidence that constant abdominal 
distress exists.  In reaching this conclusion, the Board notes 
that although right upper and lower quadrant abdominal pain was 
noted during the June 2007 VA evaluation, an abdominal ultrasound 
revealed normal findings.  Further, the April 2008 VA examiner 
specifically reported no evidence of abdominal tenderness, 
abdominal mass, or abdominal distention.  Moreover, the Veteran 
indicated during the VA examination that her nausea resolved.  
Finally, the VA examiner indicated no signs of significant weight 
loss or malnutrition.  An evaluation in excess of 10 percent is 
thus not assignable under Diagnostic Code 7319.

Likewise, evaluation of the Veteran's GERD under Diagnostic Code 
7346 would not result in a disability rating in excess of 10 
percent.  Pertinently, the objective evidence of record is absent 
any indication of dysphagia.  Indeed, the April 2008 VA examiner 
specifically noted the absence of such.  Further, the record does 
not indicate arm or shoulder pain productive of considerable 
impairment of health.  The Board reiterates the VA examiner's 
report that the Veteran's overall general health as "fair," and 
that she also noted the absence of significant weight loss or 
malnutrition.  As discussed above, dysphagia and shoulder or arm 
pain productive of considerable impairment of health as 
contemplated by a higher 30 percent disability rating under 
Diagnostic Code 7346.  As such, an evaluation in excess of 10 
percent is not assignable under Diagnostic Code 7346.

In reaching the above conclusions, the Board acknowledges the 
Veteran's own statements as to her symptoms, and that she is 
competent to report such symptoms. However, when weighing her 
subjective complaints against the clinical findings taken during 
thorough examinations, the latter are found to have greater 
probative weight here.  Accordingly, the request for an increase 
is denied.

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's irritable bowel 
syndrome and GERD was more or less severe during the appeal 
period.  Specifically, as discussed above, the April 2008 VA 
examination report as well as VA treatment records indicate that 
her irritable bowel syndrome and GERD has remained relatively 
consistent throughout the period.  As such, there is no basis for 
awarding the Veteran a disability rating other than the currently 
assigned 10 percent for any time during the course of the appeal.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected low back disability and irritable bowel 
syndrome and GERD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  
Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently unemployed.  See, e.g., the May 2008 VA 
examination report.  The Board also observes that the Veteran is 
currently in receipt of a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  Indeed, the Board has no reason to doubt that the 
Veteran's lumbar spine disability as well as her irritable bowel 
syndrome and GERD adversely impact her employability; however, 
this is specifically contemplated by the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual 
clinical picture as a result of the service-connected low back 
disability.  Although the Veteran was hospitalized in June 2007 
for her irritable bowel syndrome and GERD, there is no medical 
evidence that the Veteran has been frequently hospitalized or 
received in-patient treatment as a result of the low back 
disability and irritable bowel syndrome and GERD during the 
period under consideration.

Accordingly, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  As there is no 
factor which takes this disability outside the usual rating 
criteria, the Board has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

In denying the Veteran's lumbar spine disability and irritable 
bowel syndrome and GERD claims for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  As discussed above, the Veteran 
is currently in receipt of a TDIU.  Accordingly, the issue of 
TDIU is not for appellate consideration.

Service connection for Right Leg Nerve Pain

As discussed above, the Board finds that a separate compensable 
rating is warranted for neuropathy of the right lower extremity 
in connection with the Veteran's low back disability.  
Accordingly, the Veteran's claim of entitlement to service 
connection for right leg nerve pain, to include as secondary to 
service-connected frostbite residuals of left and right foot, 
left ankle reconstruction, plantar wart of right foot, and 
musculoskeletal low back pain with sciatic neuropathy has been 
granted in the above-referenced low back disability claim.  

Service connection for Anterior Lipomas of the Left Calf

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).



Analysis

As detailed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence of a disease or injury or evidence of a 
service-connected disability; and (3) evidence of a nexus between 
(1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent 
medical evidence of record indicates diagnoses of lipomas of the 
left lower leg.  See, e.g., the October 2008 VA examination 
report.  Accordingly, Hickson element (1), current disability, is 
satisfied.

Turning to Hickson element (2), in-service incurrence of an 
injury or disease, the Veteran's service treatment records reveal 
no evidence of complaints or treatment for lipomas during either 
period of service.  On the contrary, the first evidence of 
anterior lipomas of the left calf are in January 2008, when the 
Veteran filed her claim for VA benefits.  

Wallin element (2) has been met; the Veteran is service-connected 
for frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.

The Veteran was afforded a VA medical examination for her left 
anterior lipomas in March 2008.  The examiner considered the 
Veteran's report of the onset of her lipomas and absence of 
symptomatology.  Despite the Veteran's report of her lipomas, the 
VA examiner concluded that the Veteran's lipoma "is not caused 
by or a result of [military service]."  The examiner's rationale 
for her conclusion was based on a review of the Veteran's claims 
folder as well as her medical research which indicated that 
lipomas are benign soft tissue growths that are spontaneous in 
their development although some may arise after trauma to an 
area, and her subsequent finding that the development of the 
Veteran's lipoma had no service-related etiology. 

The Veteran was afforded an additional VA medical examination for 
her left anterior lipomas in October 2008.  The examiner 
considered the Veteran's report of the onset of her lipomas and 
absence of skin and systemic symptomatology.  Despite the 
Veteran's report of her lipomas, the VA examiner concluded that 
the Veteran's lipomas "do not appear to be" due to her service-
connected frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, and musculoskeletal 
low back pain with sciatic neuropathy.  He further noted "[n]o 
aggravation issues either."  

The Board notes that in finding the Veteran's lipomas "do not 
appear to be" due to her service-connected disabilities, the 
March 2008 VA examiner provided a rationale for his conclusion.  
Specifically, the examiner's rationale for his conclusion was his 
finding that lipomas "are quite common in the general public," 
and that they have no specific causes.  He also noted a review of 
the Veteran's claims folder as well as his research of medical 
literature which failed to document any indication that the 
Veteran's service-connected disabilities could have caused her 
lipomas.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The 
Board therefore finds that in qualifying his opinion with 
sufficient rationale, to include review of the Veteran's claims 
folder, examination of the Veteran, and research of pertinent 
medical literature, remand is unnecessary for further 
development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010). 

The March and October 2008 VA examination reports appear to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and analysis of the Veteran's entire 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Additionally, the March 
2008 VA examiner's opinion appears to be consistent with the 
Veteran's documented medical history, which is absent any report 
of symptomatology of lipomas for more than 15 years after 
service.  

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiners' opinions.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report her symptoms both current and past (including functional 
impairment), has presented no clinical evidence of a nexus 
between her lipomas and either her military service or service-
connected frostbite residuals of left and right foot, left ankle 
reconstruction, plantar wart of right foot, or musculoskeletal 
low back pain with sciatic neuropathy.   The Board finds that the 
Veteran as a lay person is not competent to associate any of her 
claimed symptoms to either her military service or service-
connected disabilities.  That is, the Veteran is not competent to 
opine on matters such as the etiology of her current anterior 
lipomas of the left calf.  Such opinion requires specific medical 
training and is beyond the competency of the Veteran or any other 
lay person.  In the absence of evidence indicating that the 
Veteran has the medical training to render medical opinions, the 
Board must find that her contention with regard to a medical 
nexus between her lipomas and military service or frostbite 
residuals of left and right foot, left ankle reconstruction, 
plantar wart of right foot, or musculoskeletal low back pain with 
sciatic neuropathy to be of no probative value.  See 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of her own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran, in contending 
that her lipomas are related to her service-connected 
disabilities, also appears to be contending that she has had left 
leg lipomas continually since service.  However, the first 
postservice evidence of complaint of, or treatment for, lipomas 
is dated in January 2008, when the Veteran filed her claim for VA 
benefits.  This was more than 15 years after the Veteran left 
active duty service in March 1991.  

While the Veteran is competent to report anterior lipomas of the 
left calf over the years since service, the Board notes that 
lipomas were not reported at the time of her service discharge.  
Moreover, the Veteran reported to the October 2008 VA examiner 
that the onset of her lipomas were in 2004, and there is no 
competent medical evidence that the Veteran complained of or was 
treated for anterior lipomas of the left calf for many years 
after her separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  The Board accordingly finds any assertion by the 
Veteran that there has been a continuity of symptomatology dating 
to service is not credible in light of the objective findings 
noted above and prior statements from the Veteran giving an onset 
of the disability well after her discharge from active service.  
Therefore, continuity of symptomatology since service is not 
demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for anterior 
lipomas of the left calf, claimed as soft tissue masses to left 
leg, to include as secondary to service-connected frostbite 
residuals of left and right foot, left ankle reconstruction, 
plantar wart of right foot, and musculoskeletal low back pain 
with sciatic neuropathy.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected musculoskeletal low back pain with sciatic 
neuropathy is denied.  

Entitlement to a 10 percent disability rating for neuropathy of 
the right lower extremity with chronic nerve pain is granted, 
subject to the laws and regulations governing monetary awards.

Entitlement to a 10 percent disability rating for neuropathy of 
the left lower extremity is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for 
service-connected irritable bowel syndrome and gastroesophageal 
reflux disease (GERD), claimed as nausea and constipation is 
denied.
Entitlement to service connection for anterior lipomas of the 
left calf, claimed as soft tissue masses to left leg, to include 
as secondary to service-connected frostbite residuals of left and 
right foot, left ankle reconstruction, plantar wart of right 
foot, and musculoskeletal low back pain with sciatic neuropathy 
is denied. 




REMAND

Service connection for Fusion of Right Foot and Ankle, Right Leg 
Dystrophy, Right Leg Atrophy, and Right Leg Disability

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence 
of record, to include a November 2008 VA examination report, 
documents diagnoses of fusion of the right foot and ankle, right 
leg sympathetic dystrophy, right leg atrophy, and a right leg 
disability.  
 
With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the service treatment records are 
negative for complaints of or treatment specifically for the 
right foot or ankle as well as right leg dystrophy, right leg 
atrophy, or a right leg disability.  However, a treatment record 
dated in January 1986 documents the Veteran's complaints of 
numbness and tingling in her right leg.  

With respect to element (3), medical nexus, the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's right foot and ankle fusion, right leg dystrophy, 
right leg atrophy, and right leg disability and her military 
service.  The Board notes that the November 2008 VA examiner 
reported that the Veteran's right foot and ankle fusion, right 
leg dystrophy, right leg atrophy, and right leg disability "are 
less likely than not due to her [service-connected frostbite 
residuals of left and right foot, left ankle reconstruction, 
plantar wart of right foot, and musculoskeletal low back pain 
with sciatic neuropathy]."  Crucially, however, the VA examiner 
did not render an opinion as to whether the Veteran's right foot 
and ankle fusion, right leg dystrophy, right leg atrophy, and 
right leg disability were aggravated by her service-connected 
disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

In light of the foregoing, the Board is of the opinion that a 
clarifying VA examination would be probative in ascertaining 
whether the Veteran's right foot and ankle fusion, right leg 
dystrophy, right leg atrophy, and right leg disability are 
related to her military service, as well as whether these 
disabilities are related to the Veteran's service-connected 
disabilities.  See Charles v. Principi, 16 Vet. App.  370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
examinations in order to determine the 
etiology of her right foot and ankle 
fusion, right leg sympathetic dystrophy, 
right leg atrophy, and right leg 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examinations.  The 
examiner should indicate in his/her report 
that the claims file was reviewed.  All 
tests and studies deemed necessary by the 
examiner should be performed.  A complete 
rationale for any opinion expressed shall 
be provided.  The report of the 
examinations should be associated with the 
Veteran's VA claims folder.

In particular, the examiner should address 
the following:

a.  Whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's right foot and ankle 
fusion is related to her military 
service, or was caused or aggravated 
(i.e. permanently worsen beyond the 
normal progression of the disability) 
by her service-connected frostbite 
residuals of left and right foot, left 
ankle reconstruction, plantar wart of 
right foot, and musculoskeletal low 
back pain with sciatic neuropathy;

b.  Whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's sympathetic dystrophy of 
the right leg is related to her 
military service, or was caused or 
aggravated (i.e. permanently worsen 
beyond the normal progression of the 
disability) by her service-connected 
frostbite residuals of left and right 
foot, left ankle reconstruction, 
plantar wart of right foot, and 
musculoskeletal low back pain with 
sciatic neuropathy;

c.  Whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's atrophy of the right leg 
is related to her military service, or 
was caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by her 
service-connected frostbite residuals 
of left and right foot, left ankle 
reconstruction, plantar wart of right 
foot, and musculoskeletal low back 
pain with sciatic neuropathy;

d.  Whether it is at least as likely 
as not (50 percent or greater) that 
the Veteran's right leg disability is 
related to her military service, or 
was caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by her 
service-connected frostbite residuals 
of left and right foot, left ankle 
reconstruction, right foot and ankle 
fusion, plantar wart of right foot, 
and musculoskeletal low back pain with 
sciatic neuropathy;

If the examiner finds that the right foot 
and ankle fusion, right leg dystrophy, 
right leg atrophy, and/or right leg 
disability are aggravated by the service-
connected frostbite residuals of left and 
right foot, left ankle reconstruction, 
plantar wart of right foot, and 
musculoskeletal low back pain with sciatic 
neuropathy, then he/she should quantify the 
degree of aggravation.

2.  After undertaking any additional 
development deemed by it to be appropriate, 
the RO should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her attorney should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


